
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. J. RES. 44
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Granting the consent of Congress to the
		  State and Province Emergency Management Assistance Memorandum of
		  Understanding.
	
	
		1.Congressional consentCongress consents to the State and Province
			 Emergency Management Assistance Memorandum of Understanding entered into
			 between States of Illinois, Indiana, Ohio, Michigan, Minnesota, Montana, North
			 Dakota, Pennsylvania, New York, and Wisconsin, and the Canadian Provinces of
			 Alberta, Manitoba, Ontario, and Saskatchewan. The compact is substantially as
			 follows:
			
				Article I—Purpose and
			 Authorities
				The State and Province Emergency Management
				Assistance Memorandum of Understanding, hereinafter referred to as the
				compact, is made and entered into by and among such of the
				jurisdictions as shall enact or adopt this compact, hereinafter referred to as
				participating jurisdictions. For the purposes of this compact, the
				term jurisdictions may include any or all of the States of
				Illinois, Indiana, Ohio, Michigan, Minnesota, Montana, North Dakota,
				Pennsylvania, New York, and Wisconsin, and the Canadian Provinces of Alberta,
				Manitoba, Ontario, and Saskatchewan, and such other States and provinces as may
				hereafter become a party to this compact. The term States means
				the several States, the Commonwealth of Puerto Rico, the District of Columbia,
				and all territorial possessions of the United States. The term
				Province means the 10 political units of government within
				Canada.
				The purpose of this compact is to provide
				for the possibility of mutual assistance among the participating jurisdictions
				in managing any emergency or disaster when the affected jurisdiction or
				jurisdictions ask for assistance, whether arising from natural disaster,
				technological hazard, manmade disaster or civil emergency aspects of resources
				shortages.
				This compact also provides for the process
				of planning mechanisms among the agencies responsible and for mutual
				cooperation, including civil emergency preparedness exercises, testing, or
				other training activities using equipment and personnel simulating performance
				of any aspect of the giving and receiving of aid by participating jurisdictions
				or subdivisions of participating jurisdictions during emergencies, with such
				actions occurring outside emergency periods.
					Article II—General
			 Implementation
					Each participating jurisdiction entering
				into this compact recognizes that many emergencies may exceed the capabilities
				of a participating jurisdiction and that intergovernmental cooperation is
				essential in such circumstances. Each participating jurisdiction further
				recognizes that there will be emergencies that may require immediate access and
				present procedures to apply outside resources to make a prompt and effective
				response to such an emergency because few, if any, individual jurisdictions
				have all the resources they need in all types of emergencies or the capability
				of delivering resources to areas where emergencies exist.
				On behalf of the participating
				jurisdictions in the compact, the legally designated official who is assigned
				responsibility for emergency management is responsible for formulation of the
				appropriate inter-jurisdictional mutual aid plans and procedures necessary to
				implement this compact, and for recommendations to the participating
				jurisdiction concerned with respect to the amendment of any statutes,
				regulations, or ordinances required for that purpose.
					Article III—Participating Jurisdiction
			 Responsibilities
						(a)Formulate Plans and ProgramsIt is the responsibility of each
				participating jurisdiction to formulate procedural plans and programs for
				inter-jurisdictional cooperation in the performance of the responsibilities
				listed in this section. In formulating and implementing such plans and programs
				the participating jurisdictions, to the extent practical, may—
							(1)share and review individual jurisdiction
				hazards analyses that are available and determine all those potential
				emergencies the participating jurisdictions might jointly suffer, whether due
				to natural disaster, technological hazard, man-made disaster or emergency
				aspects of resource shortages;
							(2)share emergency operations plans,
				procedures, and protocols established by each of the participating
				jurisdictions before entering into this compact;
							(3)share policies and procedures for resource
				mobilization, tracking, demobilization, and reimbursement;
							(4)consider joint planning, training, and
				exercises;
							(5)assist with alerts, notifications, and
				warnings for communities adjacent to or crossing participating jurisdiction
				boundaries;
							(6)consider procedures to facilitate the
				movement of evacuees, refugees, civil emergency personnel, equipment, or other
				resources into or across boundaries, or to a designated staging area when it is
				agreed that such movement or staging will facilitate civil emergency operations
				by the affected or participating jurisdictions; and
							(7)provide, to the extent authorized by law,
				for temporary suspension of any statutes or ordinances that impeded the
				implementation of responsibilities described in this section.
							(b)Request AssistanceThe authorized representative of a
				participating jurisdiction may request assistance of another participating
				jurisdiction by contacting the authorized representative of that jurisdiction.
				These provisions only apply to requests for assistance made by and to
				authorized representatives. Requests may be verbal or in writing. If verbal,
				the request must be confirmed in writing within 15 days of the verbal request.
				Requests must provide the following information:
							(1)A description of the emergency service
				function for which assistance is needed and of the mission or missions,
				including but not limited to fire services, emergency medical, transportation,
				communications, public works and engineering, building inspection, planning and
				information assistance, mass care, resource support, health and medical
				services, and search and rescue.
							(2)The amount and type of personnel,
				equipment, materials, and supplies needed and a reasonable estimate of the
				length of time they will be needed.
							(3)The specific place and time for staging of
				the assisting participating jurisdictions’s response and a point of contact at
				the location.
							(c)Consultation among participating
				jurisdiction officialsThere
				shall be periodic consultation among the authorized representatives who have
				assigned emergency management responsibilities.
						Article
			 IV—Limitation
						It is recognized that any participating
				jurisdiction that agrees to render mutual aid or conduct exercises and training
				for mutual aid will respond as soon as possible. It is also recognized that the
				participating jurisdiction rendering aid may withhold or recall resources to
				provide reasonable protection for itself, at its discretion. To the extent
				authorized by law, each participating jurisdiction will afford to the personnel
				of the emergency contingent of any other participating jurisdiction while
				operating within its jurisdiction limits under the terms and conditions of this
				agreement and under the operational control of an officer of the requesting
				participating jurisdiction the same treatment as is afforded similar or like
				human resources of the participating jurisdiction in which they are performing
				emergency services. Staff comprising the emergency contingent continue under
				the command and control of their regular leaders but the organizational units
				come under the operational control of the emergency services authorities of the
				participating jurisdiction receiving assistance. These conditions may be
				activated, as needed, by the participating jurisdiction that is to receive
				assistance or upon commencement of exercises or training for mutual aid and
				continue as long as the exercises or training for mutual aid are in progress,
				the emergency or disaster remains in effect or loaned resources remain in the
				receiving participating jurisdictions, whichever is longer. The receiving
				participating jurisdiction is responsible for informing the assisting
				participating jurisdiction when services will no longer be required.
						Article V—Licenses and
			 Permits
						Whenever a person holds a license,
				certificate, or other permit issued by any participating jurisdiction
				evidencing the meeting of qualifications for professional, mechanical, or other
				skills, and when such assistance is requested by the receiving participating
				jurisdiction, such person is deemed to be licensed, certified, or permitted by
				the jurisdiction requesting assistance to render aid involving such skill to
				meet an emergency or disaster, subject to such limitations and conditions as
				the requesting jurisdiction prescribes by Executive order or otherwise.
						Article
			 VI—Liability
						Any person or entity of a participating
				jurisdiction rendering aid in another jurisdiction pursuant to this compact is
				considered an agent of the requesting jurisdiction for tort liability and
				immunity purposes. Any person or entity rendering aid in another jurisdiction
				pursuant to this compact is not liable on account of any act or omission in
				good faith on the part of such forces while so engaged or on account of the
				maintenance or use of any equipment or supplies in connection therewith. Good
				faith in this article does not include willful misconduct, gross negligence, or
				recklessness.
						Article VII—Supplementary
			 Agreements
						Because it is probable that the pattern and
				detail of the compact for mutual aid among 2 or more participating
				jurisdictions may differ from that among the participating jurisdictions that
				are party to this compact, this compact contains elements of a broad base
				common to all participating jurisdictions, and nothing in this compact
				precludes any participating jurisdiction from entering into supplementary
				agreements with another jurisdiction or affects any other agreements already in
				force among participating jurisdictions.
						Supplementary agreements may include, but
				are not limited to, provisions for evacuation and reception of injured and
				other persons and the exchange of medical, fire, public utility,
				reconnaissance, welfare, transportation and communications personnel,
				equipment, and supplies.
						Article VIII—Workers’ Compensation and
			 Death Benefits
						Each participating jurisdiction shall
				provide, in accordance with its own laws, for the payment of workers’
				compensation and death benefits to injured members of the emergency contingent
				of that participating jurisdiction and to representatives of deceased members
				of those forces if the members sustain injuries or are killed while rendering
				aid pursuant to this compact, in the same manner and on the same terms as if
				the injury or death were sustained within their own jurisdiction.
						Article
			 IX—Reimbursement
						Any participating jurisdiction rendering
				aid in another jurisdiction pursuant to this compact shall, if requested, be
				reimbursed by the participating jurisdiction receiving such aid for any loss or
				damage to, or expense incurred in, the operation of any equipment and the
				provision of any service in answering a request for aid and for the costs
				incurred in connection with those requests. An aiding participating
				jurisdiction may assume in whole or in part any such loss, damage, expense, or
				other cost or may loan such equipment or donate such services to the receiving
				participating jurisdiction without charge or cost. Any 2 or more participating
				jurisdictions may enter into supplementary agreements establishing a different
				allocation of costs among those jurisdictions. Expenses under article VIII are
				not reimbursable under this section.
						Article
			 X—Implementation
						(a)This compact is effective upon its
				execution or adoption by any 1 State and 1 province, and is effective as to any
				other jurisdiction upon its execution or adoption thereby: subject to approval
				or authorization by the United States Congress, if required, and subject to
				enactment of provincial or State legislation that may be required for the
				effectiveness of the Memorandum of Understanding.
						(b)Additional jurisdictions may participate in
				this compact upon execution or adoption thereof.
						(c)Any participating jurisdiction may withdraw
				from this compact, but the withdrawal does not take effect until 30 days after
				the governor or premier of the withdrawing jurisdiction has given notice in
				writing of such withdrawal to the governors or premiers of all other
				participating jurisdictions. The action does not relieve the withdrawing
				jurisdiction from obligations assumed under this compact prior to the effective
				date of withdrawal.
						(d)Duly authenticated copies of this compact
				in the French and English languages and of such supplementary agreements as may
				be entered into shall, at the time of their approval, be deposited with each of
				the participating jurisdictions.
						Article
			 XI—Severability
						This compact is construed to effectuate the
				purposes stated in Article I. If any provision of this compact is declared
				unconstitutional or the applicability of the compact to any person or
				circumstances is held invalid, the validity of the remainder of this compact
				and the applicability of the compact to other persons and circumstances are not
				affected.
						Article XII—Consistency of
			 language
						The validity of the arrangements and
				agreements consented to in this compact shall not be affected by any
				insubstantial difference in form or language as may be adopted by the various
				states and
				provinces.
						.
		2.Inconsistency of LanguageThe validity of the arrangements consented
			 to by this Act shall not be affected by any insubstantial difference in their
			 form or language as adopted by the States and provinces.
		3.Right to alter, amend, or
			 repealThe right to alter,
			 amend, or repeal this Act is hereby expressly reserved.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
